IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,522-02


                   EX PARTE JEREMIAH MICHAEL SCOTT, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 61447-02-E IN THE 108TH DISTRICT COURT
                              FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to twenty years’ imprisonment. The Seventh Court of Appeals

affirmed his conviction. Scott v. State, No. 07-13-00323-CR(Tex. App.—Amarillo Mar. 3, 2015)

(not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because, among other

things, counsel did not convey a plea offer for ten years’ imprisonment.
                                                                                                      2

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Argent, 393 S.W.3d 781, 784 (Tex. Crim. App. 2013). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make specific findings addressing the advice

counsel gave Applicant with respect to any plea offers. If the trial court finds that counsel erred in

advising Applicant about any plea offers, the trial court shall also make findings addressing whether

there is a reasonable probability that: (1) he would have accepted the offer; (2) the prosecution would

not have withdrawn the offer; and (3) the trial court would not have refused to accept the plea

bargain. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: November 25, 2015
Do not publish